Atkinson, J.
At an interlocutory hearing of an application to enjoin sale of land under power contained in a security deed, instituted by the wife of the grantor against the grantee, evidence was introduced tending to show that the grantor had purchased the land January 1, 1918, taking title thereto in his individual name and paying therefor partly with funds constituting the separate estate of his wife without her knowledge or consent, and partly with money obtained under the security deed, the dates of both deeds and their record of filing being identical; also that a named person negotiated the sale of the land at which the husband purchased, and procured the loan for the husband from the grantee in the security deed. There was also direct evidence that the person referred to as negotiating the sale was not the agent of the lender of the money, who made his loan on the faith of the record, which did not disclose the alleged secret equity of the wife, and that he did not have any notice that her money had been invested in the property. At the conclusion of the evidence the judge entered an order stating that “the injunction prayed is hereby refused, and the sale ordered to proceed.” Held, that under the pleadings and conflicting evidence the judge did not abuse his discretion in refusing an injunction.

Judgment affirmed.


All the Justices concur.